Filed 02/05/19                                         Case 18-90258                                               Doc 258



                 Richard B. Gullen (SBN 144513)
          1      ROSSI, HAMERSLOUGH, REISCHL & CHUCK
                 1960 The Alameda, Suite 200
          2      San Jose, CA 95126-1493
                 Tel: (408) 261-4252
          3      Fax: (408) 261-4292
          4      Attorneys for Secured Creditor,
          5      Helen McAbee

          6
                 Stephen D. Finestone (125675)
          7      Jennifer C. Hayes (197252)
                 FINESTONE HAYES LLP
          8      456 Montgomery Street, 20th Floor
                 San Francisco, California 94104
          9      Phone: (415) 421-2624
                 Fax: (415) 398-2820
         10      sfinestone@fhlawllp.com

         11      Attorneys for Interested Party
                 Bernadette Cattaneo
         12
                                       UNITED STATES BANKRU PTCY COURT
         13
                                        EASTERN DISTRICT OF CALIFOR NIA
         14
                                                    MODESTO DIVISION
         15
         16
                  In re                                             Case No. 18-90258
         17                                                         Chapter 7
                  ANDREAS ABRAMSON,
         18                                                         JOINT SUPPLEMENTAL BRIEF ON
         19                                       Debtor.           MOTION TO AVOID JUDGMENT LIEN

         20                                                         Hearing
                                                                    Date: February 14, 2019
         21                                                         Time: 10:30 a.m.
         22                                                         Dept: E
                                                                    Place: 1200 I Street, Suite 4
         23                                                                Modesto, California 95354
         24                                                         Judge: Hon. Ronald H. Sargis
         25
                          Judgment Creditor, Helen McAbee (“McAbee”) and Interested Party Bernadette Catteneo
         26
                 (“Cattaneo” and collectively with McAbee the “Objecting Parties”) submit the following brief to
         27
                 supplement the briefing that has already occurred in this matter.
         28
                 SUPPLEMENTAL BRIEF ON EVIDENTIARY HEARING                                                     1
Filed 02/05/19                                         Case 18-90258                                                      Doc 258




          1              The Court needs to decide the value of the residence located at 83 Sanguinetti Court,
          2      Copperopolis, California (the “Property”) and, based on that valuation, determine the amount of
          3      the McAbee Judgment Lien. The parties previously submitted extensive briefing on the
          4      interpretation of Bankruptcy Code Section 522(f) and its application in what is colloquially
          5      referred to as the “Sandwich Lien” scenario.
          6              The Court issued a lengthy tentative ruling on its interpretation of Section 522 and heard
          7      brief argument on the matter. The Objecting Parties agree with the Court’s analysis and as such
          8      did not see the need to move forward with the depositions of the Debtor or his father, Michael
          9      Abramson, with respect to the validity and amount of Michael Abramson’s junior deed of trust.
         10              With respect to the valuation issue, the Objecting Parties will submit the expert testimony
         11      of Roxana Stobaugh, Aaron Stafford and John Tyler.
         12              Ms. Stobaugh is a licensed appraiser and has appraised the Property at $1,600,000. She
         13      has extensive experience appraising properties in the immediate area to where the Property is
         14      located. Her direct testimony declaration and a copy of her appraisal are being filed along with
         15      this brief.
         16              Mr. Stafford is a real estate broker with long-time experience in the specific area where
         17      the Property is located. Mr. Stafford has represented 149 parties in transactions involving real
         18      estate on Lake Tulloch, the lake on which the Property is located. Mr. Stafford’s relevant
         19      experience and expertise includes representing parties on the two most comparable sales, one in
         20      2017 and another in 2018, both on the same road as the Property and located within
         21      approximately 100 yards of the Property. Mr. Stafford issued an opinion of value that the
         22      Property is worth $1,725,000. His direct testimony and his opinion are filed along with the brief.
         23              Finally, Mr. Tyler will provide expert testimony regarding the repair costs for the deck
         24      located on the Property. Debtor asserts that the deck needs replacing and the sizeable cost of
         25      doing so will dramatically lower the value. Mr. Tyler’s direct testimony and his bid for repairing
         26      the deck are filed concurrently with this brief.
         27
         28
                 SUPPLEMENTAL BRIEF ON EVIDENTIARY HEARING                                                            2
Filed 02/05/19                                         Case 18-90258                                                    Doc 258




          1             In short, the Objecting Parties contend that Debtor’s asserted value is unreasonably low,
          2      as it suggests that the Property has lost value since 2012 and as such is perhaps the only property
          3      in California to have done so.
          4
                  DATED: February 5, 2019                          FINESTONE HAYES LLP
          5
          6
                                                                   /s/ Stephen D. Finestone
          7
                                                                   Stephen D. Finestone
          8                                                        Attorney for Bernadette Cattaneo

          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                 SUPPLEMENTAL BRIEF ON EVIDENTIARY HEARING                                                          3
